Case 19-00730-5-JNC       Doc 416 Filed 09/04/19 Entered 09/04/19 15:30:01            Page 1 of 5

 SO ORDERED.

 SIGNED this 4 day of September, 2019.




                                             _____________________________________________
                                             Joseph N. Callaway
                                             United States Bankruptcy Judge
  ___________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION


  IN RE:                                )
                                        )
  CAH ACQUISITION COMPANY #1, LLC d/b/a )                      Case No. 19-00730-5-JNC
  WASHINGTON COUNTY HOSPITAL,           )
                                        )                      Chapter 11
           Debtor.                      )
                                        )

   CONSENT ORDER GRANTING IN PART SECOND APPLICATION BY WALDREP
    LLP AS CO-COUNSEL FOR THE TRUSTEE FOR ALLOWANCE OF INTERIM
            COMPENSATION AND REIMBURSEMENT OF EXPENSES
                  [APRIL 1, 2019 THROUGH MAY 31, 2019]

           THIS MATTER came before the United States Bankruptcy Judge for the

 Eastern District of North Carolina, upon the Second Application by Waldrep LLP as Co-Counsel

 for the Trustee for Allowance of Interim Compensation and Reimbursement of Expenses [April 1,

 2019 Through May 31, 2019] (the “Application”) [Dkt. No. 313] filed on July 3, 2019 by Waldrep

 LLP (the “Applicant”) and served with due and proper notice on all required parties. This Court,

 with the consent of the Bankruptcy Administrator for the Eastern District of North Carolina (the

 “BA”) and First Capital Corporation (“First Capital,” and together with the BA, the “Objecting

                                                1
Case 19-00730-5-JNC        Doc 416 Filed 09/04/19 Entered 09/04/19 15:30:01               Page 2 of 5




 Parties”), hereby makes the following Findings of Fact and Conclusions of Law on an interim

 basis:

          1.    On March 19, 2019, the Court entered its Order Allowing Motion to Employ

 Waldrep LLP as Counsel to the Trustee [Dkt. No. 40], which permitted the Applicant’s

 employment as counsel to the Trustee pursuant to 11 U.S.C. § 327(a).

          2.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

 and 11 U.S.C. § 330.

          3.    The Applicant has performed necessary and valuable legal services for the Trustee.

          4.    The Application seeks interim allowance of compensation in the amount of

 $80,699.38, which represents $74,722.00 for fees and $5,977.39 for expenses.            A detailed

 description of the legal services rendered, including time expended and the dates rendered, was

 attached to the Application as filed with the Court.

          5.    On July 24, 2019, First Capital filed its Response and Reservation of Rights to the

 Application [Dkt. No. 340] (the “First Capital Response”) seeking, first, that any Order approving

 the Application clarifies that the Trustee must have the written consent of First Capital or must

 request authority by separate motion authority to make any payments from the Debtor’s Cash, as

 that term is defined in the First Capital Response, and second, that any Order approving the

 Application shall not prejudice First Capital’s ability to contest the Trustee’s use of the Debtor’s

 Cash and to seek additional adequate protection.

          6.    On August 5, 2019, the BA filed her Objection to the Application [Dkt. No. 362].

 On the same date the BA subsequently filed her amended objection [Dkt. No. 363] (the “BA

 Objection,” and together with the First Capital Response, the “Objections”) asserting that a

 “significant amount of time” billed in the Application more properly relates to the performance of



                                                  2
Case 19-00730-5-JNC        Doc 416 Filed 09/04/19 Entered 09/04/19 15:30:01                Page 3 of 5




 trustee duties as defined by 11 U.S.C. § 1106 and is thus noncompensable to the Applicant under

 11 U.S.C. § 330. Furthermore, among the expenses billed in the Application were items that were

 noncompensable in this Application because they are either (a) for meals during travel within the

 Eastern District, which are not normally reimbursed, or (b) that should be borne by the Trustee

 and requested in a separate application filed by the Trustee.

        7.      In addition to the objections listed above, the BA also identified several fee line

 items that properly pertained to other CAH cases for which the Trustee is the appointed Chapter

 11 Trustee and the Applicant is counsel to the Trustee.

        8.      In response to those of the BA’s objections that required splitting and redistribution

 of certain amounts erroneously billed to this case in the Application, the Applicant corrected errors

 in line items to the extent possible, adjusting the total amount billed to this case and assigning

 certain fees to the other cases as appropriate. These adjustments resulted in decreased billing for

 this case of $4,821.00 in fees. The amount of compensation agreed to by the Applicant and the BA

 reflects these adjustments.

        9.      Notwithstanding the Objections, the Objecting Parties and the Applicant have

 agreed that the Applicant shall be awarded compensation and reimbursement of expenses pursuant

 to the Application on an interim basis in the amount of $48,569.69, which represents $46,267.50

 in fees and $2,302.19 in expenses.

        10.     The Objecting Parties and the Applicant have also agreed that no payments shall be

 permitted to be paid from the Debtor’s Cash without the written consent of First Capital or

 requested by separate motion to the Court under the applicable Bankruptcy Rules and that the relief

 granted in any Order granting the Application is without prejudice to First Capital’s ability to

 contest the Trustee’s use of the Debtor’s Cash and to seek additional adequate protection.



                                                  3
Case 19-00730-5-JNC        Doc 416 Filed 09/04/19 Entered 09/04/19 15:30:01               Page 4 of 5




        Based upon the foregoing findings of fact and conclusions of law, IT IS THEREFORE

 ORDERED, ADJUDGED, AND DECREED as follows:

        1.      Pursuant to 11 U.S.C. § 331, for the period of April 1, 2019 Through May 31, 2019,

 Waldrep LLP as co-counsel for the Trustee is permitted and allowed interim compensation in the

 amount of $46,267.50, and recovery of expenses of $2,302.19, for a total of $48,569.69 as a

 Chapter 11 administrative claim in this case.

        2.      The approved administrative claim amount may be paid by the Trustee from funds

 available in the case upon entry of this Order.

        3.      In the event that the approved administrative claim amount paid by the Trustee is

 to be paid from the Debtor’s Cash, as defined in First Capital’s Response, the Trustee shall first

 obtain the written consent of First Capital or request by separate motion to the Court the authority

 to make such payment, and the rights of First Capital to contest the Trustee’s use of the Debtor’s

 Cash or seek additional adequate protection shall not be prejudiced or impaired.

        4.      This interim award is subject to this Court’s final review and approval including

 but not limited to its determination of whether disgorgement is warranted under Section 726 of the

 Bankruptcy Code.

 AGREED TO BY:

  WALDREP LLP                                      SPENCER FANE, LLP

  /s/ Jennifer B. Lyday.         _                 /s/ Matthew Petersen_________________
  Jennifer B. Lyday (NC State Bar No. 39871)       Eric L. Johnson (MO State Bar No. 53131)
  101 S. Stratford Road, Suite 210                 Matthew Petersen (MO State Bar No. 71122)
  Winston-Salem, NC 27104                          1000 Walnut, Suite 1400
  Telephone: 336-717-1440                          Kansas City, MO 64106
  Telefax: 336-717-1340                            Telephone: 816-292-8267
  Email: notice@waldrepllp.com                     Email: ejohnson@spencerfane.com
                                                   Email: mpetersen@spencerfane.com
  Co-Counsel for the Chapter 11 Trustee            Attorneys for First Capital Corporation



                                                   4
Case 19-00730-5-JNC     Doc 416 Filed 09/04/19 Entered 09/04/19 15:30:01   Page 5 of 5




  BANKRUPTCY     ADMINISTRATOR
  FOR THE EASTERN DISTRICT OF
  NORTH CAROLINA

  /s/ Marjorie K. Lynch
  Marjorie K. Lynch (State Bar No. 13594)
  Bankruptcy Administrator’s Office
  434 Fayetteville Street, Suite 640
  Raleigh, North Carolina 27601
  Telephone: (919) 334-3885
  Marjorie_lynch@nceba.uscourts.gov

  Bankruptcy Administrator

                                   END OF DOCUMENT




                                            5
